DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 10/5/21 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/21 has been entered.
	Claim 1 has been amended.
	Claim 11 has been added.
	Claims 1, 3-5, 7-8, and 10-11 are pending and are under examination.
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 3-5, 7-8, and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
 The specification and the claims as originally filed do not provide support for the 
A kit comprising a priming composition that is an “intradermal composition” and an activating composition that is an “intravenous composition”. 
Applicant indicates that support for the new limitations can be found in paragraphs 36 and 60.
A review of the specification fails to reveal support for the new limitations.
In paragraph 35 the specification  discloses compositions can vary depending on the route of administration with priming and activating compositions generally having between  1 x 106 cells to about 1 x 108 when admisntered intradermally, and between 1 x 108 to 1x 1010 when admisntered intravenously.  However, this does not provide support for a kit with both an “intradermal composition” and an “intravenous composition”, as now claimed. Paragraph 60 describes a prime boost experiment performed in mice, wherein all of the doses were administered via the intradermal route.  This also does not provide support for the new claim limitations. 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 3-5, 7-8, and 10-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2004/0228848, in view of US 2004/0013649, and Graner et al., 2003 (all of record). 
The '848 publication teaches a composition comprising allogeneic activated Th1 memory T cells that stimulate host Th1 immunity against cancer (see page 2-4, in particular). The ‘848 publication teaches that the composition serves as an adjuvant (see paragraph 92, in particular). The ‘848 publication teaches that the T cells are administered with anti-CD3/CD28 mAbs applied to the surface for cross-linking and induction of activation of the T cells at the time of administration (i.e. a formulation 8 cells into multiple dosages and packaged in more than one container (i.e. in the form of a kit, see page 11, in particular).  Each of said dosages would comprise activated allogeneic Th1 memory cells identical those recited in the present claims, and would constitute a kit comprising a “priming”, ‘activating”, or “booster” compositions.  The '848 publication further teaches that the anti-tumor effect of the Th1 cell compositions can be enhanced by co-infusion of tumor antigens (see page 7, in particular). The ‘848 publication discloses using inactivated tumors or tumor antigen peptides as types of tumor antigens. Regarding the limitation of an “intradermal composition” or an “intravenous composition”, this refers to an intended use, and the limitations are only considered to the extent that a structure is implied.  The ‘848 publication teaches formulating the cells in an isotonic solution, such as saline, and in a final concentration of, for example, 1 x 108 cells/ml.  These would be suitable for use for administration either intradermally or intravenously, and would meet all the structural requirements of the present claims.  
Furthermore, it would be obvious to use a chaperone rich tumor cell lysate as a source of tumor antigen based on the teachings of Graner et al. or the ‘649 publication.  The ordinary artisan would be motivated to do so since Graner et al., teaches that tumor derived chaperone-rich cell lysates are effective therapeutic vaccines against a variety of cancers, and that the high yields of CRCL can be obtained from small quantities of starting material. See also the ‘649 publication, which teaches that suitable tumor associated antigens include protein antigens, whole tumor cells, or tumor cell lysates, and that of particular interest is lysate of necrotic tumor cells as a rich source of antigens, i.e. a chaperone rich cell lysate (see paragraph 149-150, in particular). Furthermore, selecting from known tumor antigen sources would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Telefex Inc 82 USPQ2d 1385).   Furthermore, although the ‘848 
Applicant’s argument filed 10/5/21 have been fully considered, but they are not persuasive.
Applicant argues that the ‘848 publication discloses compositions for infusion, but does not disclose intradermal compositions. Applicant argues that the recitation of an intradermal composition results in structural difference in terms of the number of cells, and includes lower number of cells in the composition compared to an intravenous composition, as disclosed on page 6-7 of the specification. Applicant argues that the ‘848 publication teaches, for example, cells formulated in 100 ml of infusion media. 
Pages 6-7 of the specification cited by Applicant merely discloses exemplary intradermal administrations generally have between about 106 to 108 cells, and exemplary intravenous applications generally have between 108 to 1010 cells.  These are overlapping amounts, and in any case, these limitations are only present in claim 11 and do not limit the scope of claim 1.  Furthermore, as noted above, the ‘848 publication teaches a cell formulation dosage of 108 cells which is within the scope of both an intravenous or intradermal composition of claim 11.  Furthermore, the claims recite no limitations regarding the volume of any of the compositions.  Regardless, the teachings of the ‘848 publication are not limited to 100mls of infusion media, as the reference 8 cells per ml, for example.  Thus, the reference would make obvious formulations/kits comprising multiple doses of 108 cells in 1 ml of saline (with or without antigens, as made obvious for the reasons set forth above).  This would meet all the structural limitations implied by an “intradermal” or “intravenous” composition.  For example, 1ml could easily be injected via in intravenous route, or could also be administered intradermally via multiple injections into the dermis of a subject.    

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3-5, 7-8, and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,272,001, in view of 2004/0228848. Although the claims at issue are not identical, they are not patentably distinct from each other because the '001 patent claims a composition for treating a tumor comprising administering necrotic tumor tissue antigens comprising chaperons (i.e. antigens from a chaperone rich cell “lysate”) and allogeneic activated T cells activated by cross-linking of CD3/CD28 and producing Th1 cytokines.  The ‘001 patent discloses that the cells are produced by repeated activation, i.e. they are inherently “memory” cells. The ‘001 also claims further claims, a priming composition comprising allogenic cells. The ‘001 patent claims that the composition are in a media suitable for injection. Additionally, it would be obvious to provide multiple doses of the cell/antigen compositions claimed in the ‘001 patent, from the same source material, and to package the doses in a kit container for administration to multiple patients or cohorts of different patients as a matter of convenience.  Furthermore, it would be obvious to include doses of cells alone as the priming composition claimed in the ‘001 patent, and since the ‘848 publication teaches that the T cell alone are suitable for use for treating patients. Additionally, although the ‘001 patent does not explicitly claim that the compositions comprise the cross-linking CD3/CD28 agents, it would be obvious to include them and to formulate the cells in a suitable volume for injection, such as 1ml, based on the teachings of the ‘848 publication described above. The '001 patent claims that the composition can comprise about 3 x 107 cells, which would be within the scope of “about” 108 cells, or alternately, so close that optimization to achieve 108 would be routine. This meets all the structural requirements of the claimed kit.

Claims 1, 3-5, 7-8, and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,045,541, in view of 2004/0228848 and Graner et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘541 patent claims a composition comprising between one and six intradermal doses and between 5 and 10 intravenous doses of allogeneic activated T cells activated with cross-linking of CD3/CD28 and producing Th1 cytokines.  The ‘541 patent claims that the intradermal dose has between 1 x 106 to 1 x 107 cells, and the intravenous dose has between 1 x 107 to 1 x 109 cells. Although not specifically claimed, it would be obvious to include additional doses comprising the tumor antigens, since the '848 publication further teaches that the anti-tumor effect of the Th1 cell compositions can be enhanced by co-infusion of tumor antigens (see page 7, in particular).  Thus, it would be obvious to provide for additional doses of each composition with tumor antigens in order to provide different treatment options for a patient, as needed, or when treating a cohort of patients, using the desired treatment regimen most suitable for each individual patient.  Furthermore, selecting from known tumor antigen sources, such as a chaperone rich lysate as taught by Graner would be obvious for the same reasons set forth above. 

Claims 1, 3-5, 7-8, and 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US 10,751,372, in view of 2004/0228848. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘372 patent claims a composition for generating a Th1 response in  a subject comprising CRCL tumor antigens and allogeneic activated memory T cells, wherein the T cells are cross-linked with CD3/CD28 antibodies, and producing Th1 cytokines.  Although not specifically claimed as a kit in the ‘372 patent, it would be obvious to provide multiple doses of the cell/antigen compositions claimed in the ‘372 patent, from the same source material, and to package the doses in a kit container for administration to multiple patients as a matter of convenience. Furthermore, it would be obvious to include doses of cells alone, since the ‘848 publication teaches that the T cell alone are suitable for use for treating 8 cells in 1 ml based on the teachings of the ‘848 publication for the same reasons set forth above.  This would provide a kit comprising different dosing formats that can be used in a cohort of patients depending on each patient’s particular needs.

Claims 1, 3-5, 7-8, and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 11,160,852, in view of 2004/0228848. Although the claims at issue are not identical, they are not patentably distinct from each other because the '852 patent claims a method of vaccination comprising administering a first therapeutic composition comprising allogenic activated Th1 memory cells having cross-linked CD3/CD29, and a second composition comprising heat shock protein containing lysate antigens and allogeneic activated Th1 memory T cells activated by cross-linking of CD3/CD28 and producing Th1 cytokines. The ‘852 patent claims the a dose of the cells of about 1 x 108 It would be obvious to provide multiple doses of the cell/antigen compositions, as well as cell compositions alone in the form a kit as taught by the ‘848 publication. It would be obvious to formulate the cells in a suitable volume and amount such as 108 cells in 1 ml based on the teachings of the ‘848 publication for the same reasons set forth above.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-5, 7-8, and 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/862,069 (reference application) in view of 2004/0228848. Although the claims at issue are not identical, they are not patentably distinct from each other because the '069 application claims a therapeutic method composition comprising administration of CRCL and allogeneic activated Th1 memory T cells activated by cross-linking of CD3/CD28 and producing Th1 cytokines.  The ‘069 application claims administration of multiple doses, and wherein the antigens are combined with the cells or administered sequentially.   It would be obvious to provide multiple doses of the cell/antigen compositions, as well as cell compositions alone, claimed in the ‘069 8 cells in 1 ml based on the teachings of the ‘848 publication for the same reasons set forth above.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s statement that terminal disclaimers will be considered at the time of allowance is acknowledged.

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644